Alohzo J. Prey, S.
This is a proceeding asking for an order authorizing the transfer of funds from the Comptroller of the State of New York to the petitioner, Kuzmic, a Russian National.
Heretofore and on the 5th day of May, I960, the undersigned made an order denying the prior application for the transfer of funds to said petitioner.
The petitioner now through his attorneys, Wolf, Popper, Ross, Wolf & Jones acting under the authority of a duly executed power of attorney by said petitioner through their legal counsel Harry B. Hunter have now presented a second application asking that the court reconsider the application, vacate its previous order, and direct the transfer of the funds as prayed for.
I have carefully reviewed all of the authorities submitted by counsel together with the testimony taken before trial from Professor Berman who has testified in a number of similar cases on behalf of petitioners in the same situation as this petitioner, Kuzmic, and all documentary evidence submitted including various documents setting forth the status and rights of Russian Nationals with respect to finances and authority to disburse funds received from foreign sources. I have also reviewed the decisions of the appellate courts of this State subsequent to my order dated May 5, 1960, by which it appears that the courts of this State now view the situation with greater latitude and have come, to the conclusion that now, the courts of this State, permit transfer of funds to such foreign nationals because it seems to appear that the moneys paid over to them or. for them now reach the beneficiaries and that said recipients now receive the benefits thereof.
Therefore, I now determine that my previous order dated May 5, 1960, which denied this petitioner’s application for transfer of funds from the Comptroller of the State of New York to the beneficiary, petitioner, here, be and hereby is vacated and set aside and now decide in favor of the petitioner granting this application and direct that a decree be granted directing that the funds now on deposit with the Comptroller of the 'State of New York be transferred to the beneficiary thereof Mike Kuzmic also known as Mike Kuzmicz also known as Kuzma Dmitrievich Kuzmich together with any interest which has accrued thereon less the commissions or fees due the State Comptroller.